PER CURIAM:
Michael Schaefer appeals the district court’s order granting Appellee’s motion to dismiss his civil complaint alleging Maryland’s Election Law requiring alphabetical listing of candidates’ names on ballots violated the Equal Protection Clause. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Schaefer v. Lamone, No. l:06-cv00896-BEL (D.Md. Dec. 4, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.